IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                             NO. WR-86,499-01


                         EX PARTE BRUCE WILLIAM LARKIN, Applicant


                      ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. 25315 IN THE 6TH DISTRICT COURT
                                 FROM LAMAR COUNTY


       Per curiam.

                                                 ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of the

trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418 S.W.2d
824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a controlled substance in a drug

free zone and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his trial counsel rendered ineffective assistance by failing to investigate the

distance between the offense location and the alleged drug free zone and by coercing him into pleading guilty

by telling him he would receive a forty-five year sentence if he did not accept the plea offer.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S.
668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances,
                                                                                                                 2

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel to respond

to Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the performance of

Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient performance prejudiced

Applicant. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The issues

shall be resolved within 90 days of this order. A supplemental transcript containing all affidavits and

interrogatories or the transcription of the court reporter’s notes from any hearing or deposition, along with the

trial court’s supplemental findings of fact and conclusions of law, shall be forwarded to this Court within 120

days of the date of this order. Any extensions of time must be requested by the trial court and shall be

obtained from this Court.



Filed: March 29, 2017
Do not publish